Citation Nr: 1123031	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis, also claimed as chronic cough, to include as the result of exposure to herbicides.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for otitis media, claimed as bilateral ear infection.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  He also had additional service in the Arkansas National Guard through April 2003 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), which have yet to be verified.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for a Travel Board hearing in March 2011, but failed to appear.  The Veteran has not filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The issues of entitlement to service connection for anxiety, a stomach condition, a condition of the uvula and high cholesterol, as well as whether new and material evidence has been received to reopen claims for service connection of a prostate condition and sinusitis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, bilateral hearing loss and bronchitis, also claimed as chronic cough, to include as the result of exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred chronic otitis media, claimed as bilateral ear infection, in service, or that such disability is otherwise attributable thereto.


CONCLUSIONS OF LAW

Service connection for otitis media, claimed as bilateral ear infection is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in December 2007.

VA has obtained the Veteran's service treatment records and assisted the Veteran in obtaining evidence.  VA need not obtain a medical examination or opinion with respect to the claim decided herein as there is adequate medical evidence to decide it, i.e. the evidence of record does not show that the Veteran has any chronic disability manifested as ear infections (otitis media) and the Veteran does not contend that he has had any symptomatology in this regard since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

As discussed below in the remand portion of this decision, the Board is remanding the claims of service connection for hypertension and bilateral hearing loss for verification of the Veteran's periods of ACDUTRA and INACDUTRA in the Arkansas National Guard.  The Board has, of course, considered remanding the claims decided herein in this regard.  However, as there is sufficient medical evidence of record showing that the Veteran does not have chronic otitis media, we believe that such action would only needlessly delay adjudication of the appellant's claim and serve no useful purpose.  The Court has held that such delays are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2010).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a (2010).  Where a veteran who served for ninety days or more develops the specified disorder to a degree of 10 percent or more within the applicable period, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The diseases for which service connection may be presumed due to an association with exposure to herbicide agents consist of chloracne or other acneform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, cancer of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, mesothelioma, ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e) (2010).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Where a veteran who served for ninety days or more develops arthritis to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis

A review of the record discloses that the Veteran had service in Vietnam.  See DD Form 214.  The Veteran asserts that he has an ear condition attributable to service, particularly his service in Vietnam.  He is presumed to have been exposed to herbicides due to his Vietnam service.  

A review of the Veteran's service treatment records discloses a June 1967 complaint of the Veteran's left ear being "stopped up."  Examination showed that both ears were impacted, i.e. otitis media.  The Veteran's ears were washed at this time.  He was also treated with antibiotics.  

In December 1967 the Veteran underwent a separation examination.  Clinical examination of the ears and ear drums was normal at this time.  At separation the Veteran denied having ear trouble and running ears.  

In July 1984, the Veteran received an enlistment examination related to his service in the National Guard.  At this time, clinical evaluation of the ears and drums was normal.  The Veteran denied having ear trouble.   See July 1984 report of medical history.  Subsequent National Guard examinations likewise show similar findings and denials of symptomatology of the ears.  

In furtherance of assisting the Veteran to substantiate his claims, VA obtained private medical records from Dr. Marsh and Wood Family Medicine (Wood).  The records obtained from Dr. Marsh contain no complaints regarding the lungs or ears, or any diagnosis of bronchitis or chronic otitis media.  

A March 2008 treatment note from Wood notes that the Veteran then presented with a complaint of upper respiratory infection (URI) symptoms.  He complained of dizziness and nausea upon moving his head, as well as if his "head [was] in a sea shell" and "high pressure in the ear."  An acute URI was assessed at this time, as was labyrinthine dysfunction, and the Veteran was treated with antibiotics and acetaminophen for fever.  

The Veteran contends that he has hearing loss attributable to service, particularly related to his bout of otitis media referenced above.  See e.g. September 2010 statement from Veteran.  He does not, however, contend that he has chronic otitis media (ear infections) that have persisted from service to present day.  On numerous occasions since his 1967 treatment for otitis media, the Veteran has specifically denied having had any ear trouble, particularly on several periodic National Guard examinations.

Initially, the Board points out that the presumptive regulations pertaining to herbicide exposure are inapplicable in the present case.  As outlined above, the Veteran has not been diagnosed as having a disease of the ears subject to presumptive service connection in this regard.  See 38 C.F.R. § 3.309(e)

Nevertheless, service connection for otitis media may still be established on a direct basis.  Combee, supra.  The Board acknowledges that the Veteran did indeed have a bout of otitis media in July 1967, as well as a head cold.  However, upon separation clinical evaluation of the ears was normal and the Veteran denied any problems with his ears and lungs.  Moreover, subsequent periodic examinations related to his National Guard service did not result in diagnosis of chronic otitis media and the Veteran denied having had any symptoms in this regard.  Likewise, although the records from Wood document an episode of labyrinthine dysfunction, that was attributed to a URI and not otitis media.  Records from that facility are also otherwise negative for any diagnoses of otitis media.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In denying this claim, the Board notes the Veteran's assertions that he has hearing loss due to his in-service otitis media.  However, it is salient in this regard that, in his numerous written statements, the Veteran does not contend that he has had chronic otitis media since service.  Certainly, such a condition is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Rather, he only repeatedly refers back to the episode in service.  The absence of any contentions of continuing otitis media since service speaks heavily against the claim and the Board finds the absence of such contentions weigh heavily against granting the claim.  Gilbert, supra.  

In short, given the absence of lay or medical evidence suggesting a current disability of chronic otitis media, the Board finds that the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for otitis media, claimed as bilateral ear infection, is denied.


REMAND

A review of the Veteran's National Guard service treatment records discloses audiometrics dated in June 2001 showing pure tone thresholds to establish hearing loss as a disability for VA purposes.  See 38 C.F.R. § 3.385.  Also, in June 2001 the Veteran's blood pressure was noted as 150/108.  See June 2, 2001, report of medical examination.  

A June 2006 progress note from Wood documents that the Veteran then presented for evaluation of benign essential hypertension.  This note documents that the Veteran had had problems with his blood pressure for 5 years and was on medication.  The Veteran has noted that he developed high blood pressure "while serving with the Air National Guard."  See July 2008 Notice of Disagreement.

Generally, service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

The Appellant in this case is a "Veteran" based on his active duty service from December 1965 to December 1967.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  But to the extent his claim, instead, is predicated on his National Guard service, he must first establish that he qualifies as a "Veteran" for those periods of additional service before any compensation may be awarded.  A review of the record fails to disclose evidence of the Veteran's periods of ACDUTRA or inactive training for training INACDUTRA.

Given the legal provisions cited above, effective appellate review requires information as to which periods of the appellant's service in the National Guard represented INACDUTRA and which periods represented ACDUTRA.  There is no evidence that indicates which periods of the appellant's service represented INACDUTRA or ACDUTRA.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  Given the importance of the information to the appellant's claim, the Board concludes that RO must conduct further efforts to verify the appellant's periods of ACDUTRA or INACDUTRA.  If such further efforts to obtain these records prove to be futile, this fact should be documented by the AMC/RO.

Lastly, the Board finds that the Veteran should be afforded a VA examination with respect to the claim for service connection of bronchitis, also claimed as chronic cough, to include as the result of exposure to herbicides.  A review of the record discloses that the Veteran has complained of having a chronic cough in and ever since service.  Such a condition is certainly capable of lay observation.  Barr, supra.  However, there is scant evidence of a firm medical diagnosis of any such disorder.  Accordingly, as there is insufficient medical evidence to decide this claim and the low threshold of a suggestion of a nexus between service and this claimed condition has been met, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional efforts, to include contacting the appellant and any appropriate agency or National Guard unit, to verify all periods of ACDUTRA and INACDUTRA.  Reports of retirement points do not contain the necessary information in this regard.  If it is not possible for this information to be obtained, this fact should be specially documented in the claims folder.

2.  After the development in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the presence and etiology of any diagnosed lung disorder, to include chronic bronchitis.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

Based on the examination and review of the record, the examiner is asked to provide an opinion as to whether or not any diagnosed lung disorder(s), to include chronic bronchitis, if diagnosed, is/are at least as likely as not (i.e. a 50 percent probability or greater) attributable to service, to include as due to presumed exposure to herbicides.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


